Citation Nr: 1144584	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran, who served on active duty from March 1969 to June 1969, died in July 2006.  At the time of his death, the service member was in receipt of VA compensation benefits.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for the cause of the service member's death, for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, and for service-connected burial benefits.  The appellant, the widow of the veteran, filed a Notice of Disagreement with the denial of service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2006, at the age of 56.  According to the Certificate of Death, the immediate cause of death of hypertensive and atherosclerotic cardiovascular disease.  A nontraumatic seizure disorder was listed as a "significant condition contributing to death".  

2.  The appellant was married to the Veteran at the time of his death.

3.  At the time of his death, the Veteran was service-connected for a grand mal seizure disorder secondary to encephalitis with associated depressive neurosis.  This disability was evaluated as 60 percent disabling.  He was also in receipt of a total disability evaluation based on individual unemployability due to his service-connected seizure disorder.  

4.  A private physician and the doctor who treated the Veteran in the hospital emergency room immediately prior to his death have both concluded that the Veteran's service-connected seizure disorder materially and substantially contributed to his death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a disability incurred in or aggravated by service, or which may be presumed service-connected, did proximately cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of entitlement to service connection for the cause of the Veteran's death. 

The surviving spouse of a veteran who has died of a service- connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011).  

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the service member's lifetime.  38 C.F.R. § 20.1106 (2011). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Additionally, the criteria pertaining to service connection for the cause of death further provides as follows: 

(a) General. The death of a service member will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the service member, including, particularly, autopsy reports. 

(b) Principal cause of death. The service-connected disability will be considered as the principal [primary] cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c) Contributory cause of death. 

(1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

See 38 C.F.R. § 3.312 (2011).

The appellant, the Veteran's widow, has come before the VA asking that dependency and indemnity compensation (DIC) benefits be awarded to her.  More specifically, she has submitted a claim for entitlement to service connection for the cause of the service member's death.  She has asserted that her husband's service-connected seizure disorder contributed to his passing on July [redacted], 2006.  The RO has denied her claim and she has appealed to the Board for review.

A further a review of the service member's claims folder shows that during his lifetime, the Veteran was service-connected for a grand mal seizure disorder secondary to encephalitis with associated depressive neurosis.  He had been classified as 60 percent disabled since January 1974.  He had also been found to be unemployable as a result of his service-connected seizure disorder.  When the Veteran had been examined in April 1999, the report indicated that he was experiencing at least one seizure per month and that the condition was poorly controlled.  A note from October 2005 suggested that the appellant was then experiencing at least three to four seizures a year but that they were poorly controlled through the use of Dilantin(r) and Tegretol(r).  

Per the appellant, on July [redacted], 2006, two days before his death, her husband suffered a grand mal seizure.  Prior to the seizure, the service member exhibited pre-seizure symptoms that could be compared to alcohol/drunk-like actions.  The VA records indicate that while the service member had used alcohol many years prior to 2006, there was no indication that the service member was using alcohol prior to his death.  The appellant has further written that because her husband was still recovering from the grand mal seizure of July [redacted] and was feeling poorly, she drove her husband towards Tallahassee, Florida, for a meeting with her daughter and grandchildren.  That evening, while in a hotel room, the service member, per the appellant, suffered another seizure.  After the seizure, both the appellant and her husband went to bed and went to sleep.

Early in the morning, the appellant woke up and checked on her husband.  He apparently was not breathing.  Emergency medical technicians were called and the service member was taken to the local hospital where he was declared dead.  A Certificate of Death was prepared which stated that the service member's immediate cause of death was hypertensive and atherosclerotic cardiovascular disease.  The Certificate also indicated that significant contributory cause of death was the service member's nontraumatic seizure disorder.  

The Certificate of Death was signed by a physician who worked at the Tallahassee Memorial Hospital.  She had not previously had contact with either the Veteran or his wife, and she made her diagnosis based upon her observations of the Veteran when he was brought into emergency at the hospital.  It is also noted that the private doctor made her assessment without the benefit of a review of the Veteran's medical records.  

Shortly after the service member passed, the appellant submitted a claim for benefits.  To support her claim, she provided copies of the service member's emergency treatment records and a letter from his private physician.  The letter was dated September 2006, and stated the following:

As a treating physician for [the veteran] since 2003 and till his untimely death, I offer the following comment in response to your request:  Active seizures cause increased metabolic rate, which in turn increased myocardial oxygen demand.  And increased myocardial oxygen demand that exceeds a fixed myocardial oxygen supply is almost always the cause of a f[a]tal heart attack.

She also wrote with her submission that "but for" the service member's two grand mal seizures that he suffered immediately prior to his death, the service member would not have died in the middle of night.  She further intimated that the seizures adversely affected the service member such that he had an increased metabolic rate that led to the fatal heart attack.

After submitting various personal statements and the above noted opinion, the service member's claim was reviewed by a VA medical care provider (not a medical doctor).  The reviewer stated that she disagreed with the private physician's above assessment.  One the reasons why she disagreed with the assessment was the fact that the private physician was not present for the service member's death and as such, he could not accurately state whether he had a seizure.  She further concluded, even though she also was not present for the service member's death, that the Veteran did not suffer from a seizure that led to his death.  The VA health care provider also insinuated that the service member only had a "history of seizures" and was not suffering from or being treated for status epilpepticus seizures.  The Board would point out that even though the medical care provider stated that the Veteran was not suffering from seizures and only had a history of seizures, the private and VA medical records clearly show that he was suffering from a number of seizures each year and that he was on at least two types of medications to reduce the effects of the epileptic seizures.  

In this instance, there are both positive and negative medical opinions of record.  There is no dispute that the Veteran died as a result of hypertensive and atherosclerotic cardiovascular disease.  The question that the Board must answer is whether the service member's service-connected seizure disorder significantly contributed to his death.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is a VA medical opinion that discounts the arguments made by the appellant.  Contrary to that opinion is the opinion provided by the private physician and the diagnoses provided by the doctor who attempted to treat the service member when he was brought into the emergency room.  All three findings have been previously reported above.  With respect to the VA doctor's opinion, she insinuated that the service member's death was caused by a nonservice-connected cardiac disability and she dismissed the contentions of the appellant and the private physician.  Yet, the argument she used in dismissing the private physician's hypothesis, i.e., that he was not present when the Veteran died and as such he could not know whether he experienced a seizure immediately prior to his cardiac arrest, cannot be used in the negative.  That is, she cannot dismiss his opinion and then state that the Veteran did not suffer from a seizure prior to death because she also was not present when he died.  Also, the Board finds her opinion faulty and based on evidence not in the record; i.e., her statement that the Veteran only had a history of seizures and was not suffering from seizures yearly is clearly contradicted by the medical evidence of record.  

In the private doctor's opinion, the examiner discussed the Veteran's long medical history, the treatment the Veteran received, and the physical cause of the Veteran's death.  This opinion taken in to account with the Certificate of Death, where the neutral doctor concludes that the seizure disorder contributed to the Veteran's death, are not equivocal.  Both doctors were very specific and direct in the opinions they provided. 

The Board would further point to the opinions provided by the private doctors.  Neither doctor was not equivocal, vague, or ambiguous with their assertions.  In this instance, the Board believes that the treating physician provided sound reasoning in his analysis of the situation.  Also, the Board finds the opinion provided by the doctor who last saw the Veteran while he was trying to be resuscitated as extremely relevant and consequential to the underlying issue.  

As such, the Board attaches the most significant probative value to the private doctor's opinion and the opinion reported on the Certificate of Death.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, it is as likely as not that the Veteran's service-connected seizure disorder contributed substantially or materially to his death.  As such, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.312 (2011).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


